 Case 1:20-cv-01159-MN Document 21 Filed 11/23/20 Page 1 of 2 PageID #: 147




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


BIOGEN MA INC.,                                )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )    C.A. No. 20-1159-MN
                                               )
SUN PHARMACEUTICAL INDUSTRIES                  )
LIMITED, SUN PHARMACEUTICAL                    )
INDUSTRIES, INC. and SUN PHARMA                )
GLOBAL FZE,                                    )
                                               )
                      Defendants.              )


                                         JUDGMENT

       WHEREAS, in the above-captioned case, Plaintiff Biogen MA Inc. (“Biogen” or

“Plaintiff”) alleges infringement of U.S. Patent No. 8,399,514 (“the ’514 Patent”) by Defendants

Sun Pharmaceutical Industries Limited, Sun Pharmaceutical Industries, Inc., and Sun Pharma

Global FZE (collectively “Sun” or “Defendants”);

       WHEREAS, the asserted claims of the ’514 Patent were held invalid for lack of written

description support under 35 U.S.C. § 112, and a corresponding final judgment has been entered,

in Biogen Int’l GmbH et al. v. Mylan Pharma. Inc., Civil Action No. 17-116-IMK-JPM, D.I.s 400,

401, 412, and 413 (N.D. W. Va. June 22, 2020) (the “West Virginia Judgment”);

       WHEREAS, in Biogen Int’l GmbH, et al. v. Amneal Pharms. LLC, et al., C.A. No. 17-823-

MN (consolidated) (the “Consolidated Action”), this Court ordered (at D.I.s 402 and 403) that the

West Virginia Judgment applies in the Consolidated Action under the principles of collateral

estoppel and held (at D.I. 408) that the asserted claims of the ’514 Patent in the Consolidated
  Case 1:20-cv-01159-MN Document 21 Filed 11/23/20 Page 2 of 2 PageID #: 148




Action were invalid based on lack of written description under principles of collateral estoppel

(the “Collateral Estoppel Decision”); and

       WHEREAS, the parties entered a joint stipulation and proposed order for entry of judgment

in the above-captioned matter (D.I. 17), which this Court ordered on November 16, 2020 (D.I. 18);

now therefore,

       IT IS HEREBY ORDERED and ADJUDGED that judgment is entered, against Plaintiff

and in favor of Defendants, that the asserted claims of the ’514 Patent are invalid based on lack of

written description under principles of collateral estoppel. Any other pending claims and defenses

are dismissed as moot.

       IT IS HEREBY FURTHER ORDERED and ADJUDGED that each party shall bear its

own costs, expenses, and attorneys’ fees associated with this action, C.A. No. 20-1159-MN.

       IT IS HEREBY FURTHER ORDERED and ADJUDGED that Biogen may seek

reinstatement of its claims pursuant to Fed. R. Civ. P. 60(b)(5) if the judgment from the Northern

District of West Virginia is reversed or vacated on appeal.



'DWHG1RYHPEHU                            __________________________________
                                                       _____________________________
                                                     Th
                                                     The
                                                      he Hono
                                                          Honorable
                                                             n rable Maryellen Noreika
                                                     United
                                                     U  it d St
                                                             States
                                                                t DiDistrict
                                                                       t i t JJudge
                                                                                d




                                                                          2
